Citation Nr: 1517178	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-46 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from February 1970 to August 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The April 2009 rating decision granted service connection for PTSD with an evaluation of 30 percent effective January 8, 2008.  In a November 2009 rating decision, the RO granted an increased evaluation of 50 percent for PTSD effective from January 8, 2008.  The Veteran is presumed to seek the maximum available benefit; therefore, regardless of the evaluation granted during the pendency of the appeal, the issue remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of entitlement to TDIU due to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD symptoms have been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.



CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by letters sent to the Veteran dated in September 2008 and November 2010.  The September 2008 letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claim in April 2009.  An additional letter dated in November 2010 was sent to the Veteran communicating what the evidence must show for an increased evaluation.  The claim was readjudicated in an October 2013 supplemental statement of the case.  Accordingly, the duty to notify has been satisfied.

Moreover, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in September and January 2011 in connection with the claim on appeal.  The Board notes that there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined in January 2011.  The record does not reflect an allegation or evidence revealing any worsening of the PTSD since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

In an April 2009 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective January 8, 2008.  The Veteran filed a Notice of Disagreement (NOD) in April 2009 with the disability rating assigned.  He asserted that the severity of his PTSD entitles him to a higher rating.  See April 2009 NOD.  In a November 2009 rating decision, the RO awarded an increased 50 percent rating for the Veteran's PTSD effective January 8, 2008.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

The Veteran's service connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  The original 10 percent evaluation contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

Background

In this case, the record shows that the Veteran sought counseling from the Vet Center in January 2008.  In a screening questionnaire from this month, the Veteran reported that he had nightmares and unwanted thoughts of his upsetting experience.  He answered that he avoided reminders of the experience.  The Veteran responded that he was on guard, became easily startled, and felt detached from others.  On mental status evaluation, the Veteran was noted to be unkempt and anxious with a blunted affect.  The Veteran's intelligence was above average and his thinking was organized, but his memory was impaired.  His speech was described as slow.  The Veteran did not have delusions or hallucinations.  His sleep disturbances kept the Veteran from having more than 6 hours of sleep per night.  The Veteran denied suicidal or homicidal ideation.

In April 2008, the Veteran reported that in his job working at a correctional facility, he got along better with the inmates than he did with some of the guards.  The records show that the Veteran began group therapy for PTSD in July 2008.  The Veteran discussed the way that PTSD affected him in his occupation.  In another session in July, the Veteran reported that his wife had observed that he had increased irritability.  His mood was neutral and his participation was appropriate.  During a September 2008 group therapy session, the Veteran spoke of the traumas he experienced in Vietnam as well as the positive experiences.  He opined that individual and group therapy were helping him.  At an additional session this month, the Veteran was attentive during the presentation and he offered feedback and supportive comments to another Veteran.  Later in September, his mood was neutral and he had a full range of affect.

The Veteran was afforded a VA examination for his PTSD in September 2008.  The Veteran presented to the exam well-groomed and with normal speech.  His mood and affect were stable and appropriate.  He was also appropriately oriented to person, time, and place.  The examiner noted that the Veteran had fair insight, logical thought processes, and noted apparently intact cognitive functioning.  The Veteran complained of difficulty concentrating.  He also reported having problems falling and staying asleep.  He experienced nightmares related to Vietnam that caused him intense fear, horror, and hopelessness.  The Veteran also dealt with memories of Vietnam and flashbacks during the day.  Memories could be triggered by barbecue smells, loud noises, or the sound of footsteps.  In addition, the examiner noted that PTSD affected daily life activities such as eating and grooming.

The examiner assessed the Veteran's symptoms of depression and anxiety over the past 2 weeks. The Veteran earned a score of 49 on the Beck Anxiety Inventory that indicated severe symptoms of anxiety.  Among other symptoms, he reported feeling hot, dizzy, shaking, and having a fear of dying.  The Veteran was also noted to have symptoms of depression such as a changed appetite, loss of interest, crying, sadness, guilt, self-critical feelings, and loss of pleasure.  The Veteran's test score of 53 on the Beck Depression Inventory II indicated severe depression symptoms.  He additionally reported having a startle response, paranoia, feelings of extreme irritability, and outbursts of anger.  The Veteran did not have symptoms of delusions, hallucinations, or obsessive thought processes.  

In relaying information about his employment history, the Veteran informed the examiner that he was a student from 1971 to 1975 before he worked for the California Department of Corrections from 1975 to 2003.  The Veteran was retired at the time of the examination.  The examiner also evaluated the Veteran's relationships, noting that the Veteran had been married for 33 years and had 3 children.  The Veteran reported having a great relationship with his wife and he described her as his main source of support.  Outside of the family, the Veteran reported that PTSD affected his ability to socialize.  He elaborated that he did not socialize, he had no friends, and he felt detached from people.  The Veteran also avoided activities that would lead to contact with others.

Though the Veteran reported moderate use of alcohol before the military, he communicated to the examiner that he drank 1 to 2 six packs per week to cope with memories and anxiety.  He denied the use of other drugs.  The Veteran reported that he did not have any hobbies and no longer enjoyed reading as it would trigger memories of Vietnam.  He informed the examiner that he thought about suicide, but he denied any suicide attempts.  The Veteran also denied having homicidal ideation.  The examiner diagnosed the Veteran with PTSD and depression.  The GAF score was 51.  The examiner stated that he was unable to ascertain how much of this score was attributable to PTSD versus depression.

In April 2009, the Veteran's psychologist from the Vet Center, V.A.L. (initials used to protect privacy), wrote a letter expressing her opinion that the Veteran's PTSD symptoms were more severe than those associated with a 30 percent disability rating.  She described the Veteran's affect as flattened.  In addition, he had impaired judgment, impaired abstract thinking, and disturbances in motivation and mood.  She stated that the Veteran referred to his home as "the compound" and he could only be productive within his home.  She also noted that the Veteran had difficulty in establishing and maintaining effective social relationships.  V.A.L. explained that the Veteran experienced extreme difficulty trusting others and he did not have friendships.  As a result, the Veteran was only close with his wife and children. 

A May 2009 VA treatment record noted that the Veteran had an unremarkable appearance, a tense demeanor, an anxious mood, and his affect was slightly restricted.  His anxiety led to poor concentration and attention.  In describing his relationships with family members, the Veteran stated that he married his wife in the hopes that women would leave him alone.  He also reported that he had intimacy issues with his wife.  However, his wife was noted to be his support system.  The Veteran communicated his belief that his children liked their mother better than him.  He listed his strengths as including intelligence, empathy, generosity, and being a good listener.  The Veteran PTSD was described as chronic and moderate in its severity.  The GAF score was 49.

Also in May 2009, the Veteran reported that seeing a psychologist at the Vet Center was helping him.  At this time, the Veteran was not taking medication for PTSD.  He still had sleep disturbances and nightmares.  In addition, he experienced racing thoughts at night.  He reported that he walked around his "compound" with a flashlight as he did not like lights.  He also described having intrusive thoughts of the trauma, some paranoia, and a startle response.  The record documented anxiety attacks.  In addition, the Veteran was experiencing relationship troubles.  In discussing interpersonal relationships, he stated that he preferred women to men as he did not "feel man enough."  The Veteran also expressed uncertainty about how to show others that he was a good person.  The Veteran was noted to have experienced trouble in work settings.  After retirement, he tried to obtain employment, but then he gave up trying.  The record documented that the Veteran had suicidal thoughts, but he stated that he was "too much of a coward" to have a suicidal plan or intent.  The record noted that the Veteran had impulsive anger, but no history of violence and no homicidal ideation.  

In June 2009, the Veteran presented to his VA appointment alert and oriented with normal eye contact, speech, and appearance.  The Veteran reported that he slept 4 to 5 hours a night and he had nightmares 2 to 3 times a week.  He also reported feeling grouchy most of the time.  In addition, the Veteran felt depressed, anxious, and hypervigilant.  He reportedly walked around to check the security of his home.  The Veteran wanted medication for his anxiety and paranoid thoughts.  The Veteran was noted to not get along well with others and he reported that he did not "click" with social groups.  In assessing substance abuse, the record noted that the Veteran had used marijuana in the past, but he no longer used it.  In addition, he was noted to drink 1 to 2 beers a day at most.  The Veteran reported that he had suicidal thoughts 2 to 3 times a month and he had recently thought about how to carry out a suicide, but he had no suicidal intention.  During a July 2009 medication management appointment, the Veteran was normally dressed, but his eyes were noted to be chronically bloodshot.  He was alert and oriented and he exhibited a reasonably positive mood with an affect congruent to his mood.  In addition, he had a calm demeanor, good eye contact, and normal speech.  The Veteran did not have cognitive deficits or a memory impairment.  The record noted that he slept better and he could have 6 to 7 hours of sleep per night.  In addition, his nightmares were nearly gone and his appetite had increased.  He reported feeling loneliness for 15 minutes each day, but he did not report homicidal or suicidal ideation.

In October 2009, the Veteran sleep was described as "okay."  He still had some dreams and flashbacks that bothered him.  Rainy weather could trigger thoughts of Vietnam.  The Veteran reported that he could feel low for a few hours sometimes, but he was able to shake off these moods.  The Veteran was noted to be suffering from depression, which was partly due to his arthritis.  Apart from his wife's recent health issues, things were reportedly going "okay" at home.

V.A.L. wrote another letter on the Veteran's behalf in December 2009.  She explained that the Veteran had a flattened affect, meaning he did not experience emotions that were typical for a given situation. V.A.L. noted that the Veteran experienced guilt and depression which interfered with his self-esteem.  He also suffered from disturbances to his motivation and mood.  The Veteran had informed her that he felt less spiritual than usual.  V.A.L. also stated that the Veteran had impaired judgment and abstract thinking.  She evaluated the Veteran as having impaired memory, stating that he had trouble remembering the names of old acquaintances and he could not remember completing certain tasks.  She stated that the Veteran had retired due to stress, declining concentration, and increasing difficulty working with others.  After retiring, the Veteran had interviewed for employment without being hired.  He believed that he could not maintain employment as a result of his PTSD.  The Veteran had also attempted to volunteer, but he found it too difficult to participate as he could not concentrate or interact adequately with others.

In February 2010, a VA treatment record described the Veteran as well-groomed with red eyes and a pleasant demeanor.  His speech was fast, fluent, and productive.  In assessing the Veteran's concentration, the Veteran reported that he had a limited recall of names.  The record later documented that recall problems were not noticed.  The Veteran's insight was described as limited.  The record noted that the Veteran was not very happy.  He wanted more sleep and he felt alone.  The Veteran felt that he watched his life, but no psychotic symptoms were detected.  He did not use drugs or tobacco and he drank alcohol socially.  The Veteran had passive suicidal ideation with no plan.  He was diagnosed with bipolar disorder.  The GAF score was 60.  In March, the Veteran stated that his concentration and memory problems seemed to have increased.  However, no gross deficits in cognitive functioning or memory were evidenced during the interview.  The Veteran reported that he typically slept for 5 hours and he could go back to sleep if awakened.  He reported that he had passive thoughts and dark moods in relation to suicide, but "not enough backbone to do it."

In a May 2010 VA treatment record, the Veteran's thoughts were determined to be organized and he had no gross loss in memory.  The record noted details of the Veteran's suicide prevention plan.  In addition to his wartime traumas, the Veteran reported that he was a victim of sexual abuse as a child and stated that he saw his offender monthly.  During this appointment, the Veteran reported that he was not at risk of offending a child.  Prior to this record in February 2010, the Veteran reported that he was attracted to 13 year old girls.  The Veteran presented to a June 2010 VA appointment with an anxious mood and "nasty" affect.  His speech was normal in tone and volume, but had a slightly increased rate.  His appearance was normal and his thoughts were clear and organized.  The Veteran reported having marital problems, but he did not want couples therapy.  He also communicated that he sometimes wanted to be alone each month for around 4 to 5 days.  He hid this feeling from his wife, but noted that he did not answer the phones during such a period.  In regards to substance abuse, the Veteran reported that he used cannabis, noting that it improved his appetite.  The record noted that there was no alcohol use; however, the record later notes that he had 5 to 6 drinks daily and 6 or more drinks monthly in the past year.  The GAF score was 57.

A VA treatment record stated that the Veteran had an excited demeanor, an agitated mood, and an expansive affect in August 2010.  The Veteran reported that he had become angry with his wife twice since his last visit in June.  He still did not want to be around others at times.  The Veteran reported that he felt either an animal or person was around the corner or behind him.  No psychotic symptoms or thoughts were observed.  The record noted that he agreed to limit his drinking each week.  The Veteran had passive thoughts of suicide, but stated that he did not "want to do it."  His prevention plan was still in place, but he did not want to tell his wife about it.  Later in September, the Veteran reported that if he was awakened during the night, if he could return to sleep after a safety check.  He had trouble with eating enough, experienced low energy, and he had forgetful levels of concentration.  In October 2010, the Veteran presented to his VA appointment with a slightly agitated demeanor and the record noted that his mood/affect could become irritated easily.  The Veteran did not have any gross deficits in his cognitive functioning and his memory loss was benign.  He reportedly could sleep 6 to 7 hours each night.  The Veteran's concentration was good, his energy was better, and he stated that he hardly drank any alcohol.  He denied suicidal or homicidal ideation.

During his January 2011 VA examination, the Veteran had normal speech and he was fully oriented to person, place, name, date, age, and purpose.  The examiner did not note any problems with the Veteran's interpersonal behavior or hygiene.  He also did not have impairment to his thought process or memory.  The Veteran still experienced severe nightmares on a weekly basis.  In addition, he suffered from daily symptoms of severe anxiety, paranoia, and hypervigilance.  The Veteran also reported a hyperstartle response, avoidant behavior, and feelings of disillusionment.  The examiner stated that the Veteran did not experience panic attacks, delusions, hallucinations, or obsessive/ritualistic behaviors.  No depression was noted.

The examiner noted that the Veteran had minimal social relationships that were of poor quality.  He reported that his relationship with his wife was strained and the examiner described their relationship as poor.  The Veteran had a fair relationship with his adult children and they got along well.  In his leisure time, the Veteran enjoyed reading and gardening.  He remained unemployed.  The Veteran treated his PTSD with counseling and medications.  He did not report substance use and he denied any assaultive behavior.  He also denied making any suicide attempts and he did not have suicidal or homicidal thoughts.  The examiner described the Veteran's current psychological functional status as marginal and noted that he had affective disruption.  In his October 2011 addendum opinion, the examiner stated that the Veteran's PTSD affected his occupational and social functioning by causing an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to mental disorders signs and symptoms, but generally satisfactory function (routine behavior, self-care, and conversations normal).

In a May 2011 VA treatment record, the Veteran came to his visit with a normal appearance and a euthymic mood.  His affect was appropriate and his demeanor was polite and cooperative.  The Veteran reported a marked fluctuation of mood.  He felt anger and irritability, but he made efforts to control these feelings.  He also dealt with feelings of survivor's guilt, depression, and sadness.  The Veteran was experiencing marital discord and he reported that he and his wife had an "on and off" separation.  The Veteran felt that his PTSD was to blame for his marital issues.  The Veteran denied current alcohol or drug use.  The record noted that the Veteran did not have hallucinations, delusions, or psychotic ideas.  His judgment and insight were good.  He also denied having suicidal or homicidal ideation.  In a VA record created on the following day, the Veteran was noted to pose no to a low risk for self-harm.  The GAF score was 55.

The Veteran had a medication management appointment at VA in August 2011.  At this time, the Veteran reported that his nightmares and flashbacks had improved.  He still had paranoid thoughts and he experienced increased irritability.  His marriage suffered as a result of the irritability.  The Veteran stated that he and his wife were spending a week apart from each other.  He reported feeling distrustful and avoidant behavior.  The Veteran denied any alcohol or drug use and he also did not have suicidal or homicidal ideation.  During a November 2011 VA medication management appointment, the Veteran explained that his paranoia was causing a lot of problems with others.  In addition to avoiding people, the Veteran did not want to be touched.  The record noted that the Veteran experienced paranoia in the past, but he was not actively delusional.  He was noted to be sleeping well and having fewer nightmares.  Although the Veteran was separated from his wife, his marriage was described as stable and the record noted that he still saw his wife.  

In a February 2012 VA treatment record, the Veteran now included police in the group of people who he believed were out to get him.  However, the Veteran explained that he knew that these thoughts were not actually true.  The Veteran had mild paranoia, but no hallucinations.  He denied bizarre paranoia.  In addition, the Veteran described himself as pessimistic and stated that he had suicidal thoughts twice each month, but he denied active suicidal thinking, thoughts, or plans.  He also lacked any homicidal ideation.  In his free time, the Veteran enjoyed reading.  The diagnosis was PTSD and depression not otherwise specified (NOS).  In May 2012, the Veteran stated that he had nightmares once per week about Vietnam.  He still had periods of non-restful sleep and a depressed mood.  

Later in March 2013, the Veteran was well oriented in 3 spheres and his memory was intact.  His appearance was normal, his mood was polite, and his affect was appropriate.  He had a logical and organized thought process.  The Veteran stated that he felt irritable after a recent hip surgery.  He also felt more alert and no longer felt depressed.  The Veteran slept for approximately 5 hours each night and while he still had nightmares, they did not impact his functioning.  The Veteran did not have suicidal or homicidal ideation and he did not experience hallucinations or delusions.  The Veteran had stopped taking all psychotropic medications and the record noted that his PTSD was stable.  A new treatment plan to discontinue all medication was created as the Veteran was stable without it.




Analysis

As noted above, a 70 percent evaluation contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The Board finds that the record supports the assignment of a 70 percent evaluation for the entire appeal period.

However, the Board finds that a 100 percent evaluation is not warranted.  His psychiatric symptomatology also does not reveal spatial disorientation as the Veteran was repeatedly documented to be oriented to person, place, and situation.  In addition, though the Veteran's psychologist stated that the Veteran retired due to stress, there were no other reports in the record indicating that he had difficulty adapting to stressful circumstances.  The Veteran more frequently reported concentration difficulties and mild memory problems.  Both of these issues fall in line with the symptomatology described by the 70 percent disability rating.
The record additionally shows that while the Veteran reported paranoia during the appeal period and in August 2010 he stated that he felt an animal or person was around the corner.  However, he was not documented as experiencing delusions, hallucinations, or psychotic symptoms.  The Veteran also did not have symptoms of panic of depression that were noted to be near-continuous or to affect his ability to function independently.  Psychologist V.A.L. stated in December 2009 that the Veteran's depression interfered with his self-esteem, but she did not state that it affected his ability to function independently.  In addition, the Board acknowledges that the January 2011 VA examiner determined that the Veteran had a marginal functional status.  However, the examiner reached this determination after recording that symptoms of depression were not present during the examination.  Thus, it is unlikely that the examiner viewed depression as a causative factor for this functioning status.

In reaching this decision, the Board considered the Veteran's GAF scores.  The GAF scores during this period ranged from 49 to 60.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the moderate symptomatology contemplated in the 70 percent rating and support such a rating.  Though the Board has considered the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examiner explanations to be the most probative evidence of the Veteran's psychological symptomatology.

As outlined above, the Board finds that, when all the evidence and findings contained therein are considered, the Veteran has not exhibited occupational and social impairment with deficiencies in most areas.  Accordingly, the scheduler criteria for the 100 percent disability rating have not been met at any point during the appeal period.  Thus, the preponderance of the evidence is against an initial evaluation in excess of 70 percent for PTSD throughout the appeal period.

For the period on appeal, the Board considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1) for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology involving sleep impairment, nightmares, intrusive thoughts, depression, anxiety, hypervigilance, some suicidal thoughts, and irritability with anger outbursts.  The impact of such psychiatric symptoms on occupational and social functioning is specifically contemplated in the General Rating Formula.  Furthermore, the General Rating Formula provides for higher ratings for PTSD.  Hence, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned scheduler ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board also considered the Veteran's lay statements in reaching these determinations.  The Veteran is competent to report his psychiatric symptoms, including depression, anxiety, nightmares, difficulty sleeping, and social isolation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1366-67 (Fed. Cir. 2007).  The Board also finds his statements to be credible and consistent with the evaluations assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained healthcare professionals are of greater probative weight than the Veteran's general lay assertions.  

ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for PTSD is granted.


REMAND

The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as noted, the Veteran's psychologist communicated the Veteran's contention that he cannot maintain employment, at least in part, due to his PTSD.  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorder, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


